Citation Nr: 1752302	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-27 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a compensable rating for residuals of abscess drainage of the left third metacarpal phalangeal joint prior to October 13, 2016, and to a rating in excess of 10 percent therefrom.

2. Entitlement to a separate evaluation for a surgical scar associated with residuals of abscess drainage of the left third metacarpal phalangeal joint.

3. Entitlement to an initial compensable rating for hemorrhoids.

4. Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1987.  He also had various periods of service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The matter was previously before the Board in August 2016, at which time it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's left hand disability has been manifested by pain, weakness and after October 13, 2016, limitation of range of motion.

2. The Veteran's left hand scar covers a total surface area of 3.5 centimeters, is superficial, and is neither painful nor unstable.

3. At no time during the current appeal period have the Veteran's hemorrhoids been noted to be irreducible, nor has there been objective evidence of fissures or secondary anemia.

4. As ordered below, the Veteran is in receipt of a compensable rating for a left hand disability for the entire appeal period.  Moreover, he is not beset by multiple noncompensable disabilities.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for residuals of abscess drainage of the left third metacarpal phalangeal joint are met for the entire appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, DC 5229 (2017).  

2. The criteria for a separate compensable rating for scarring associated with residuals of abscess drainage of the left third metacarpal phalangeal joint are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, DCs 7801, 7802, 7804, 7805 (2017).

3. The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, DC 7336 (2017).

4. The criteria for assignment of a 10 percent rating based on multiple noncompensable service-connected disabilities are not met.  38 C.F.R. § 3.324 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent letters to the Veteran establishing the type of evidence needed to substantiate the claim.   

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claims for increase.  The Board finds the examinations adequate, because they include reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to a compensable rating for residuals of abscess drainage of the left third metacarpal phalangeal joint prior to October 13, 2016, and to a rating in excess of 10 percent therefrom.

The Veteran's left metacarpal disability is currently rated as noncompensable prior to October 13, 2016, and as 10 percent disabling therefrom.  He contends that throughout the entire appeal his metacarpal disability has been more severe than the currently assigned ratings.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board notes that the rating criteria that are applicable to the Veteran's left little finger disability are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5229, limitation of motion of the ring or little finger, any limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, is rated as 10 percent disabling.  38 C.F.R. § 4.71a.  10 percent is the maximum rating available under this Diagnostic Code.  The only Diagnostic Code that avails a rating in excess of 10 percent is Code 5228, which addresses limitation of motion of the thumb.  As the record does not demonstrate any such limitation, that code will not be discussed further.  Moreover, because a higher rating is unavailable under any other code, the Board will limit its discussion to Diagnostic Code 5229.

The record reflects a remote history of left hand surgery, with residual symptomatology characterized by pain, weakness, and loss of range of motion.  At a November 2009 VA examination, the Veteran reported regular flare-ups of pain, swelling, and weakness affecting his left hand.  Testing did not reveal gaps between the tip of the thumb and the fingers, between the tips of the fingers and the proximal transverse crease of the palm, or between the thumb pad and the fingers with the thumb attempting to oppose the fingers, but the Veteran demonstrated weakness with repetitive grip testing, and complained of pain.  The record is bare of significant treatment sought or received for the left hand during this earlier portion of the appeal period.

Although the record for the period prior to October 13, 2016 does not reflect compensable loss of range of motion, the Board finds assignment of a 10 percent rating, the minimal compensable rating under the applicable Diagnostic Code, is warranted here.  38 C.F.R. § 4.59 provides that a Veteran who demonstrates joint pain due to healed injury is entitled to the minimum compensable rating for that joint.  The November 2009 VA examination notes leave little doubt that the Veteran experienced pain and functional loss due to his joint disability at that time.  His credible statements with reflect to his hand symptoms establish that his pain and weakness continued for the entirety of the period on appeal.  Accordingly, the Board finds it warranted to assign the minimum 10 percent rating, based on demonstrated joint pain, for the entirety of the appeal period.

The Veteran was afforded a second VA examination in October 2016, where he demonstrated limited range of motion, and was "unable to flex his left 3rd [metacarpophalangeal] joint," or make a fist.  He was subsequently assigned a 10 percent rating from the date of his examination, which rating is the maximum available under Diagnostic Code 5229.  

There is no basis for a rating in excess of 10 percent for any portion of the appeal period.  As noted above, 10 percent is the maximum rating available under Diagnostic Code 5229, and no other code is more appropriately applied to the Veteran's disability.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that assignment of a 10 percent rating, but no higher, is warranted for the entire period on appeal.  

Entitlement to a separate evaluation for a surgical scar associated with residuals of abscess drainage of the left third metacarpal phalangeal joint

The Veteran contends that he is entitled to a separate compensable evaluation for a surgical scar associated with residuals of abscess drainage of the left third metacarpal phalangeal joint.  

Diagnostic codes 7801, 7802, 7804, and 7805 provide ratings for scars that affect parts of the body other than the head, face or neck.  DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Under DC 7802, a scar of area or areas equal to or greater than 144 square incudes is assigned a 10 percent rating, which is the maximum available under the code.  

Under DC 7804, one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling. 

Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-7804 under an appropriate DC.  38 C.F.R. § 4.118.

The record does not support assignment of a compensable rating in this case.  The Veteran possesses a scar on his left hand associated with residuals of abscess drainage of the left third metacarpal phalangeal joint.  Notes from a November 2011 VA examination of the Veteran's left hand characterize the scar as a "faint linear well-healed surgical scar over the left third metacarpophalangeal joint."  No symptoms or functional limitations were associated with the scar, and it was not painful on examination.  
  
There is no evidence of treatment sought or received specifically for the scarring, or for symptoms attributable thereto.  An October 2016 VA examination of the Veteran's scar confirmed it was well-healed, of 3.5 centimeter's total area, conferring no functional limitations, and causing no pain.  The examiner added the scar was superficial, not fixed to any structure underneath the skin, and non-tender on examination.

After review, the Board finds that the evidence is against a compensable evaluation for the Veteran's scarring.  The Veteran's scarring is superficial, and hence does not qualify as "deep" in accordance with the meaning of DC 7801.  The evidence demonstrates that the Veteran's scarring does not satisfy the surface area requirements outlined under DC 7802.  Testing revealed the scars to be neither painful nor unstable, as outlined under DC 7804.  There were no other disabling effects attributable to scarring noted on examination, as outlined under DC 7805.  Accordingly, the Board finds that the criteria for a compensable rating under DCs 7801, 7802, 7804, and 7805 are not met.  As such, the evidence preponderates against the claim, and it must be denied.  See 38 U.S.C. § 5107(b).

Entitlement to an initial compensable rating for hemorrhoids

The Veteran contends that he is entitled to an initial compensable rating for hemorrhoids, which are currently rated as noncompensable under Diagnostic Code 7336.  

For hemorrhoids, a 10 percent rating is assigned for large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

VA treatment records from October 2008 reflect the presence of small internal hemorrhoids, with no active bleeding and no evidence of fissures.  The Veteran did complain of symptoms including itching, burning, and pain, and used anal suppositories to treat the condition.  

The Veteran was afforded a VA examination to evaluate his hemorrhoids in November 2009, where he complained of symptoms including anal itching, pain, swelling, and diarrhea, adding he was using suppositories up to four times per day due to frequent flare-ups.  However, there is no evidence from this examination, or from treatment records associated with this period, that characterize the hemorrhoids as thrombotic or irreducible, nor is there evidence of fissures or secondary anemia.  

August 2011 VA treatment notes show the Veteran was scheduled for a hemorrhoidectomy, but had to cancel the operation.  Records from early 2013 show the Veteran's hemorrhoids continued to be symptomatic; in addition to ongoing use of suppositories, the Veteran treated the condition with sitz baths and witch hazel pads.  

By August 2013, the Veteran was complaining of bleeding and pain, and requesting surgical intervention.  However, he did not undergo surgical removal until April 2016.  Records covering the interim period continue to reflect pain and periodic bleeding.

The Veteran underwent a second VA examination in February 2016.  That examiner characterized the Veteran's hemorrhoids as mild or moderate Grade II hemorrhoids with bleeding.  Grade II hemorrhoids are those that involve bleeding and protrusion, but which spontaneously reduce. 

Records from July 2016, approximately three months post-hemorrhoidectomy, show the Veteran denied hemorrhoids, but complained of a degree of ongoing pain, as well as bouts of constipation and diarrhea alternately.  

In reviewing the record, the Board cannot but note the symptoms that have affected the Veteran throughout the appeal period, which have plainly caused discomfort and required medical care.  However, the only appropriately applicable Diagnostic Code, DC 7336, requires a showing of "thrombotic" and "irreducible" hemorrhoids.  The Veteran's Grade II hemorrhoids are, by definition, reducible.  There is no evidence in the treatment or examination records that his hemorrhoids have ever been characterized as Grade III or Grade IV hemorrhoids, which are characterized by irreducibility.  Further, there is no objective evidence of fissures, and the Veteran has not been diagnosed with secondary anemia.  As such, the preponderance of the evidence is against assignment of a compensable rating in this case.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities

38 C.F.R. § 3.324 provides that the rating agency may assign a 10 percent disability rating where a Veteran is beset by two or more noncompensable disabilities of such character as clearly to interfere with normal employability.  

In the instant case, as reflected in the order below, the Veteran is compensated for a left finger disability for the entire appeal period.  He is, accordingly, ineligible for assignment of a separate 10 percent rating under 38 C.F.R. § 3.324.


ORDER

Entitlement to a 10 percent rating for residuals of abscess drainage of the left third metacarpal phalangeal joint is granted for the entire appeal period.

Entitlement to a separate evaluation for scarring associated with residuals of abscess drainage of the left third metacarpal phalangeal joint is denied.

Entitlement to an initial compensable evaluation for hemorrhoids is denied.

Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


